UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
LINWOOD A. WILLIAMS, JR.,      )
                               )
          Plaintiff,           )
                               )
          v.                   )   Civil Action No. 08-1538 (RWR)
                               )
COURT SERVICES AND OFFENDER    )
SUPERVISION AGENCY FOR D.C.    )
et al.,                        )
                               )
          Defendants.          )
______________________________)

                        MEMORANDUM OPINION

     Pro se plaintiff Linwood A. Williams, Jr. has sued the Court

Services and Offender Supervision Agency for the District of

Columbia (“CSOSA”) and its former director, associate director,

and branch chief alleging sex discrimination and retaliation

under Title VII of the Civil Rights Act of 1964.   The defendants

have moved to dismiss under Federal Rule of Civil Procedure

12(b)(6), arguing that Williams failed to timely file his

complaint.   Because Williams failed to timely file his complaint

and no equitable relief from that failure is warranted, the

defendants’ motion to dismiss will be granted.1




     1
       The defendants have also moved to dismiss under Rule
12(b)(5) claiming that Williams failed to name and serve properly
the individual defendants in their individual capacities. Those
issues need not be addressed given the disposition of the motion
under Rule 12(b)(6).
                                  -2-

                              BACKGROUND

        Williams served as a Supervisory Community Supervision

Officer with CSOSA.    (Compl., Ex., Initial Decision at 1-2.)

After several years of employment, Williams began to file what he

termed whistleblower complaints against the agency, alleging

various violations of federal law.      Williams alleges that after

he filed his complaints, the defendants denied him performance

awards, assigned him duties inconsistent with his experience and

grade, and placed him on a Performance Improvement Plan.     (Compl.

at 3.)    CSOSA issued a notice proposing Williams’ removal and

later terminated him.    (Id., Ex., Initial Decision at 3-4.)

Williams appealed his termination to the Merit Systems Protection

Board (“MSPB”), raising several affirmative defenses including

gender discrimination and retaliation.     (Id., Ex., Initial

Decision at 4.)    An MSPB administrative judge affirmed the agency

action.    (Id., Ex., Initial Decision at 1.)    Williams then

petitioned the full MSPB board to reconsider the administrative

judge’s decision.    The full board denied his petition on June 20,

2008.    (Id., Ex., Final Order at 1-2.)

        The order denying the petition notified Williams that he

could file a civil action in a United States district court

against the agency, and that if he chose to pursue such an

action, 5 U.S.C. § 7703(b) required him to file a complaint “no

later than 30 calendar days after [his] receipt of this order.”
                                 -3-

(Id., Ex., Final Order at 2.)    Williams alleges that he received

the order on June 27, 2008.    (Pl.’s Mem. of Law in Supp. of Pl.’s

Opp’n to Def.’s Mot. to Dismiss the Compl. (“Pl.’s Mem.”) at 3.)

On July 28, 2008, he filed in this court an improperly formatted

civil complaint and a petition to proceed in forma pauperis

(“IFP”), which was denied on August 5, 2008.      (Id. at 5, Ex. 1,

Ex. 4.2)   Williams filed a proper complaint on September 4, 2008

and paid the filing fee on September 5, 2008.      (Id., Ex. 5.)    The

defendants have filed a motion to dismiss, arguing that Williams

failed to timely file his complaint.3      (Defs.’ Mem. of Law in

Supp. of Their Mot. to Dismiss the Compl. at 8.)

                              DISCUSSION

     In considering a motion under Rule 12(b)(6) to dismiss for

failure to state a claim upon which relief can be granted, a

court must construe the complaint in the light most favorable to

the plaintiff, Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir.

2002), and “the court must assume the truth of all well-pleaded

allegations.”   Warren v. Dist. of Columbia, 353 F.3d 36, 39 (D.C.

Cir. 2004).   To determine if a complaint has failed to state a


     2
       Although the exhibits attached to Williams’ opposition are
not attached to or referred to in the complaint, considering them
will not convert the motion under Rule 12(d) to one for summary
judgment because they are judicially noticeable public documents.
See Savage v. Scales, 310 F. Supp. 2d 122, 129 n.8 (D.D.C. 2004).
     3
       Williams filed a motion for an extension of time to
supplement his response to the defendants’ motion to dismiss.
That motion will be granted nunc pro tunc.
                                -4-

claim, a court may consider “the facts alleged in the complaint,

any documents either attached to or incorporated in the complaint

and matters of which [a court] may take judicial notice.”    EEOC

v. Saint Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C.

Cir. 1997).   Pro se plaintiffs are afforded leniency, and a court

“must make a concerted effort to discern a cause of action from

the record presented if an action is in fact discernable.”

Howerton v. Ogletree, 466 F. Supp. 2d 182, 183 (D.D.C. 2006).

     Employees may file a “mixed case appeal” to the MSPB by

combining an appeal of an adverse personnel action with a claim

that discrimination motivated the action.   Butler v. West, 164

F.3d 634, 638 (D.C. Cir. 1999); 5 U.S.C. § 7702(a)(2).   “[W]ithin

thirty days of receiving a final decision from the MSPB,” a

complainant may “appeal the entire claim (or any parts thereof)

to the appropriate district court.”4   Butler, 164 F.3d at 639


     4
       A 1991 amendment to the Civil Rights Act of 1964 changed
the period for a federal employee to file suit in district court
after an adverse EEOC decision from thirty to ninety days but did
not alter § 7703(b)’s thirty-day filing period after an adverse
MSPB decision. See P.L. 102-166. One court in this district
noted that the amendment “created a procedural anomaly that
[Congress] likely did not intend” but found it unnecessary to
reach the conclusion that the ninety-day period applied to both
EEOC and MSPB appeals. Becton v. Pena, 946 F. Supp. 84, 85-86
(D.D.C. 1996); see also Nunnally v. MacCausland, 996 F.2d 1, 3
n.3 (1st Cir. 1993) (“[I]n 1991, when Congress increased from 30
to 90 days the time allotted for judicial review under 42 U.S.C.
§ 2000e-16(c), it simply assumed that the new time limits would
apply to all federal employees with Title VII claims against the
federal government.”). The thirty-day period is clear and
unequivocal on its face, and resort to the legislative history to
resolve the procedural anomaly is disfavored. See Lamie v. U.S.
                                -5-

(citing 5 U.S.C. § 7703(b); 5 C.F.R. § 1201.175; 29 C.F.R.

§ 1614.310(b)).   The time period is tolled when a pro se

plaintiff files a complaint and motion to proceed IFP with the

Clerk’s Office, but it resumes running if the motion is denied.

Baker v. Henderson, 150 F. Supp. 2d 17, 21 (D.D.C. 2001); Simmons

v. Dennison, Civil Action No. 90-1885 (MB), 1991 WL 148544, at *1

(D.D.C. July 17, 1991).

     The D.C. Circuit held in King v. Dole, 782 F.2d 274, 275-76

(D.C. Cir. 1986), that the thirty-day period in § 7703(b)(2) is

not subject to equitable tolling.     However, in the Title VII case

of Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 95-96 (1990),

the Supreme Court stated that deadlines for filing actions

against the federal government are presumptively subject to

equitable tolling.   While the D.C. Circuit has not yet

reconsidered in the wake of Irwin its holding in King, many

circuits have held that the filing period for mixed-review cases

is now subject to equitable tolling because § 7703(b)(2) by its


Tr., 540 U.S. 526, 534 (2004) (“It is well established that ‘when
the statute’s language is plain, the sole function of the courts
–– at least where the disposition required by the text is not
absurd –– is to enforce it according to its terms.’” (quoting
Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530
U.S. 1, 6 (2000))); United States v. Oregon, 366 U.S. 643, 648
(1961) (finding no need to resort to the legislative history of
statutory language that was clear and unequivocal on its face).
Moreover, Congress has not since amended the provision, even in
light of regulations promulgated after 1991 that reaffirm the
thirty-day period. See James v. United States, 888 F. Supp. 944,
947-48 (S.D. Ind. 1995). Therefore, the thirty-day period will
be applied here.
                                 -6-

text incorporates 42 U.S.C. § 2000e-16(c), the Title VII filing

deadline that Irwin held to be subject to equitable tolling.

See, e.g., Montoya v. Chao, 296 F.3d 952, 956-57 (10th Cir.

2002); Nunnally v. MacCausland, 996 F.2d 1, 4 (1st Cir. 1993);

Williams-Scaife v. Dep’t of Def. Dependent Schs., 925 F.2d 346,

348 (9th Cir. 1991).5   In light of Irwin, therefore, it appears

that a plaintiff who does not timely file his civil action under

§ 7703(b)(2) may demonstrate that the circumstances are

appropriate for equitable tolling of the deadline.    See Becton,

946 F. Supp. at 87 (noting that a “court has the option of

extending the time limitation period in § 7703(b)(2) by . . .

applying the equitable tolling doctrine”).

     “The claim of untimeliness is an affirmative defense that

must be pled by the defendant.   The plaintiff shoulders the

burden, however, of proving facts which support a ruling that he

may equitably avoid the consequences of his untimeliness.”     Tyler

v. Henderson, Civil Action No. 00-60 (RWR), 2001 WL 194930, at *4

(D.D.C. Feb. 22, 2001) (internal citation omitted).   To invoke a

court’s power to toll a limitations period, a plaintiff must

demonstrate extraordinary circumstances.   Strong-Fischer v.



     5
       But see Dean v. Veterans Admin. Reg’l Office, 943 F.2d
667, 670 (6th Cir. 1991) (reasoning that § 7703(b)(2) does not
incorporate the provisions of Title VII that Irwin held were
subject to equitable tolling because § 7703(b)(2) applies
“[n]otwithstanding any other provision of law”), vacated and
remanded on other grounds, 503 U.S. 902 (1992).
                                 -7-

Peters, 554 F. Supp. 2d 19, 24-25 (D.D.C. 2008).     A pro se

plaintiff seeking to invoke equitable tolling is not relieved of

the burden to make this showing.   See Wilkins v. Daley, 49 F.

Supp. 2d 1, 2-3 (D.D.C. 1999).

     Equitable tolling is appropriate where a plaintiff can

demonstrate that he acted diligently to preserve his claim.       See

Koch v. Donaldson, 260 F. Supp. 2d 86, 90 (D.D.C. 2003).        In Cox

v. Consol. Rail Corp., 557 F. Supp. 1261, 1263 (D.D.C. 1983), the

plaintiff filed a complaint alleging a violation of Title VII

within the requisite ninety-day time period, but the Clerk

rejected the complaint for failure to comply with the local rules

requiring that the complaint be signed by counsel, include the

residence of the plaintiff, and include a caption describing the

nature of the action.   On the same day that the plaintiff filed

the defective complaint, he mailed to the defendant and the

defendant’s counsel a copy of the complaint, which was “virtually

identical to that eventually accepted by the Clerk[.]”      Id. at

1263-64.   The plaintiff filed his properly drafted complaint six

days late, but the court equitably tolled the filing deadline on

the ground that the defendant had not been prejudiced by the

delay because the defective complaint provided adequate timely

notice of the plaintiff’s claims to the defendant.    Id.    In

Baker, 150 F. Supp. 2d at 20, a pro so plaintiff filed with the

Clerk’s Office a motion to proceed IFP before her ninety-day
                                     -8-

filing period expired.        The court denied the plaintiff’s motion

three months later but misplaced the file and did not send her

notice of the denial.      One month later, the plaintiff visited the

courthouse to ask about the status of her request, and the

Clerk’s Office located her file and informed her that the court

had denied her request.       The plaintiff paid the filing fee and

filed her complaint seven days after receiving notice from the

Clerk’s Office, and the court equitably tolled the filing

deadline on the ground that the plaintiff had diligently pressed

the action.      Id. at 22.

       Here, Williams filed a motion to proceed IFP on July 28,

2010, the last day of the filing period.6       This tolled the filing

period until he received notice that leave to file was denied.

Williams implies that he received notice of the August 5, 2008

denial on September 4, 2008, citing a September 4 date stamp on

that Order.      (Pl.’s Mem. at 3, 5, Ex. 4.)   However, the date

stamp does not support Williams’ receipt of notice on that date.

Rather, he attached a copy of the Order as an exhibit to the

complaint he filed on September 4, and the Clerk’s Office date

stamped it as the first page of the attachment.       (See Compl.,

Ex.)       Because Williams provides no other evidence of when he



       6
       Assuming that Williams received notice of the MSBP’s final
order on June 27, 2008 as he claims (Pl.’s Mem. at 3), the
thirty-day filing period expired on July 28, 2008, not July 27,
2008, which fell on a Sunday. See Fed. R. Civ. P. 6(a)(1)(C).
                                -9-

received actual notice of the denial, he is presumed to have

received notice on August 8, three days after the Clerk posted

the order denying leave to file.   See Baker, 150 F. Supp. 2d at

21 n.3 (citing Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147,

148 n.1 (1984), and earlier version of the current Fed. R. Civ.

P. 6(d)).   The filing period resumed running on that day and

expired on August 11, 2008, since Williams filed the motion to

proceed IFP on the last day of the filing period.7

     Williams provides no explanation for why he waited an

additional twenty-four days to refile his complaint.   While

Williams argues that “his repeated visits to the clerk[’s] office

for revisions of the instant complaint” demonstrate his diligence

(Pl.’s Suppl. Resp. to Defs.’ Mot. to Dismiss the Compl. at 3),

he does not assert that he made any of these visits to the

Clerk’s Office between receiving notice of the August 5, 2008

denial and refiling his complaint on September 4, 2008.   Unlike

in Cox or Baker, where courts excused respectively six and seven-

day delays in relation to a ninety-day filing period, Williams

delayed for twenty-four days, taking nearly twice the statutorily

allowed period to file his complaint.   Cf. Brooks v. Derwinski,

741 F. Supp. 963, 964-65 (D.D.C. 1990) (equitably tolling

limitations period when pro se plaintiff filed complaint one day



     7
       August 8, 2008 fell on a Friday, so the period continued
to run until the next Monday. See Fed. R. Civ. P. 6(a)(1).
                               -10-

after the expiration of a thirty-day filing period).   Also unlike

in Cox, there is no evidence that Williams provided the

defendants actual notice of his claim before the filing period

expired.   Without evidence or even an explanation that supports

the notion that he diligently pressed his claim between the time

the tolled filing period resumed running and the time he properly

filed his complaint, Williams has not satisfied his burden to

show that he should equitably avoid the consequences of his

untimeliness.   See Wilkins, 49 F. Supp. 2d at 2-3 (refusing to

invoke equitable tolling where pro se plaintiff offered “no

evidence that plaintiff acted diligently to preserve her claim”).

The defendants’ motion to dismiss therefore will be granted.

                            CONCLUSION

     Williams did not timely file his complaint, and he has

failed to demonstrate an entitlement to equitable tolling, even

when his filings are read with the leniency accorded a pro se

plaintiff.   Accordingly, the defendants’ motion [7] to dismiss

will be granted.   An appropriate Order accompanies this

Memorandum Opinion.

     SIGNED this 25th day of March, 2011.


                               __________/s/_______________
                               RICHARD W. ROBERTS
                               United States District Judge